Citation Nr: 1215582	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  10-13 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION


The Veteran served on active duty from September 1999 to February 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, denied service connection for sleep apnea.

The RO in Muskogee, Oklahoma, currently has jurisdiction over the Veteran's VA claims folder.

The Board observes that the Veteran also initiated an appeal to the initial 10 percent rating assigned for his service-connected right knee disorder, and that this issue was included as part of the March 2010 Statement of the Case (SOC).  However, as part of his Substantive Appeal he indicated that he only desired to continue his appeal regarding the sleep apnea claim.  Therefore, that is the only issue over which the Board currently has jurisdiction.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2011).

The Board also observes that the Veteran was initially represented in his case by a Veterans Service Organization (VSO).  However, in March 2012, the Veteran submitted documentation revoking the VSO as his accredited representative, and no new representative has since been appointed.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

For the reasons detailed below, the Board finds that further development is required in this case.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, and for the reasons stated below, the Board finds that further development is required in order to comply with the duty to assist.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran essentially contends that his symptoms of sleep apnea started while on active duty, and has described the circumstances thereof, to include at his March 2012 Board hearing.  He acknowledged that his sleep apnea was not formally diagnosed until 2007, after his separation from service.

The Board observes that the Veteran's complete service treatment records are not available.  For example, there is a copy of his November 1998 enlistment examination, but no subsequent records to include a separation examination.  A January 2008 response from the Records Management Center and a July 2008 response from the National Personnel Records Center stated that there were no service treatment records on file for the Veteran.  An August 2008 VA Memorandum made a formal finding of unavailability of the Veteran's service treatment records, and documented the efforts to obtain these records.

In a case such as this where it appears that a Veteran's service treatment records are incomplete, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

Here, the Board observes that the Veteran appears to have provided credible testimony regarding his in-service symptomatology.  Moreover, the record confirms that he had symptoms of sleep apnea present during his first post-service year.  For example, post-service treatment records dated in December 2007 noted, among other things, complaints of sleep disturbance.  A February 2008 VA medical examination (conducted within the first post-service year) included an impression of symptoms of obstructive sleep apnea, with the recommendation that the Veteran follow-up with his primary care physician regarding sleep study.  An April 2008 VA sleep study confirmed the diagnosis of sleep apnea.  Moreover, in the March 2010 SOC, the RO acknowledged that symptoms of sleep apnea were clearly shown within one year of the Veteran's discharge from service.  However, the RO also correctly noted that sleep apnea was not one of the chronic disabilities subject to service connection on a presumptive basis if present within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309.  

Despite the foregoing, the fact that the symptoms of sleep apnea were present within the first post-service year can provide evidence indicating it was related to service, especially as the Veteran has contended his symptoms started during service and filed a claim shortly after his separation from service.  The Board further observes that the Veteran is competent, as a lay person, to describe his visible symptomatology.  Although competent medical evidence is necessary to confirm such complaints as chronic sleep apnea, and to relate such etiology to service, the Veteran's statements concerning symptoms in service and continuity of symptomatology thereafter can be considered by an examiner in rendering an opinion.  See Jandreau, supra.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board further notes, however, that pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  The facts of this case clearly warrant such an examination.  Although the Veteran was accorded a VA medical examination in February 2008 which included findings of sleep apnea symptoms, no opinion was promulgated as to the etiology thereof.  Without such an opinion, the Board must find that the February 2008 examination is not adequate for resolution of this case.  Moreover, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In view of the foregoing, the Board finds that a new VA examination is necessary to clarify the etiology of the Veteran's sleep apnea,  as well as to accommodate the heightened obligation to assist the Veteran, as noted above.  See O'Hare, supra; see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

As the Veteran receives medical care through VA, relevant records dating from December 2009 should be associated with the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain relevant VA medical records dating from December 2009.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and etiology of his sleep apnea.  The claims folder should be made available to the examiner for review; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the current sleep apnea began in or is otherwise the result of the Veteran's active service.  Such an opinion should reflect consideration of the Veteran's reported in-service symptomatology, his reports of continuing symptoms thereafter, and the fact that symptoms of sleep apnea were confirmed to be present within the first post-service year.  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

3.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance of the March 2010 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



